on plaintiffs’ request for rehearing or rehearing En Banc
The plaintiffs in this case request rehearing or rehearing en banc pursuant to Rules 7 and 151 of the May 7, 1982, order in the above-captioned matter. Plaintiffs urge the court to allow pro se representation of a corporation. This case is but one of three cases that plaintiffs have unsuccessfully filed and appealed at this court. Since the petition does not present any legal or factual issues not already considered by the court, the request for rehearing or rehearing en banc is denied. Rule 151.
Furthermore, since plaintiffs have been repeatedly instructed that our rules do not allow stockholders to sue the Government on behalf of their corporation, additional motions and petitions can only be interpreted as harassment of the Government and misuse of the court’s resources. See Ruderer v. United States, 210 Ct. Cl. 693 (1976).
it is therefore ordered that defendant does not have to respond to any filings by the plaintiffs in this case regarding the same matter unless filed by legal counsel or specifically ordered to do so by this court, it is further ordered that plaintiffs’ request for rehearing or rehearing en banc of the court’s May 7,1982, order is denied.
Plaintiffs’ petition for a writ of certiorari was denied October 4,1982.